Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128973                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  In re FRANCES WILLIAMS MESSER                                                                       Stephen J. Markman,
  TRUST, DATED JANUARY 10, 1939.                                                                                     Justices
  _________________________________________/
  FIFTH THIRD BANK, formerly known as, 

  OLD KENT BANK & TRUST, Trustee, 

            Petitioner-Appellee, 

  v        	                                                       SC: 128973
                                                                   COA: 249456
                                                                   Kent Probate Ct: 92-153441-TV
  REMAINDER BENEFICIARIES,

             Respondents-Appellants. 

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the March 22, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2005                   _________________________________________
           d1219                                                              Clerk